Citation Nr: 1045936	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-05 071	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 7, 1984, Board of Veterans' Appeals (Board) decision which 
denied service connection for an acquired psychiatric disability, 
to include posttraumatic stress disorder (PTSD).  

2.  Whether there was CUE in a February 5, 2003, Board decision 
which found no new and material evidence had been received to 
reopen a claim of service connection for PTSD.  


REPRESENTATION

Moving party represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The moving party had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on motion alleging CUE in Board decisions dated in March 1984 and 
February 2003.  The March 1984 decision, in pertinent part, 
denied service connection for an acquired psychiatric disability, 
to include PTSD, and the February 2003 decision found no new and 
material evidence had been received to reopen the Veteran's claim 
of service connection for PTSD.  


FINDINGS OF FACT

1.  The Board's March 7, 1984, decision which denied service 
connection for an acquired psychiatric disability, to include 
PTSD, was reasonably supported by the evidence then of record, 
and it is not shown that the applicable statutory and regulatory 
provisions existing at that time were either not considered or 
were misapplied.  

2.  The Board's February 5, 2003, decision which found new and 
material evidence had not been received to reopen a claim of 
service connection for PTSD was reasonably supported by the 
evidence then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time were 
either not considered or were misapplied.  


CONCLUSIONS OF LAW

1.  The March 7, 1984, Board decision, which denied service 
connection for an acquired psychiatric disability, to include 
PTSD, does not contain clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 
20.1403, 20.1404 (2010).  

2.  The February 5, 2003, Board decision, which found new and 
material evidence had not been received to reopen a claim of 
service connection for PTSD, does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  Regarding claims of CUE, however, 
the Court has held that the notice and development provisions of 
the VCAA do not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 
(2003).  

II.  Clear and unmistakable error in Board decisions

Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would have 
been different but for the alleged error.  38 C.F.R. § 
20.1404(b).  Motions which fail to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without 
prejudice to refiling.  

In the implementing regulation, CUE is defined as a very specific 
and rare kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).  

A determination of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error in 
the Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  

Examples of situations that are not CUE are (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) the Secretary's failure to fulfill the duty 
to assist; (3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e).  

In other cases prior to promulgation of this regulation, the U. 
S. Court of Appeals for Veterans Claims (Court) has defined CUE 
as an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

The Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. 
App. 310, 313-14 (1992).  Subsequently developed evidence may not 
be considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

"It is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 
U.S.C.A. 5107(b) does not apply to a Board decision on a motion 
to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).  

As an initial matter, the Board finds the allegations of CUE made 
by the moving party within his September 2008 motion are adequate 
to meet the threshold pleading requirements of 38 C.F.R. 
§ 20.1404(b), and therefore dismissal of the motion is not 
warranted.  Rather, the Board will proceed to consider these 
motions on the merits.  

a.  March 7, 1984, Board decision

Under the law in effect at the time of the 1984 Board decision, 
service connection could be granted for disability resulting from 
disease or injury incurred in the line of duty or aggravated by 
active service, to include any disease diagnosed after service 
but which, based on the evidence of record, was incurred during 
service.  38 C.F.R. § 3.303 (1984).  As noted above, evidence 
developed subsequent to the Board's March 1984 decision is not 
for consideration in the determination of whether there was CUE 
in the Board decision, and a failure in the duty to assist cannot 
constitute CUE.  38 C.F.R. § 20.1403.  

In the March 1984 decision, the Board determined that service 
connection was not warranted for an acquired psychiatric 
disability.  In reviewing the evidence, the Board noted that the 
moving party had been diagnosed as having PTSD by a private 
psychologist in September 1981.  The Board also noted, however, 
that PTSD was not found on VA psychiatric examination in June 
1981.  Additionally, a VA psychiatrist, C.M., M.D., reviewed the 
claims file and provided a July 1982 medical opinion which 
affirmed the results of the June 1981 VA examination.  Dr. M. 
concurred with the June 1981 VA examination report that a 
diagnosis of PTSD was not warranted at that time, as the 
diagnostic criteria had not been met under DSM-III (Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition).  
Finally, the Veteran's claim was also presented to a board of 
three doctors in May 1983, and upon review of the entire record, 
they concluded that only diagnoses of alcohol abuse and 
generalized anxiety disorder were warranted at that time, and no 
other diagnoses were established.  Each of these findings was 
cited by the Board within the March 1984 decision.  

Based on this record, the Board concluded in its 1984 denial that 
an acquired psychiatric disability was not shown to have had its 
onset during military service, and that a current diagnosis of 
PTSD was not established.  In his September 2008 motion, the 
moving party asserts that the Board's conclusion in 1984 
regarding the lack of a current diagnosis of PTSD was a factual 
error, as a current diagnosis was in fact established by a 
private psychologist in September 1981.  

The Board finds, however, that this allegation mischaracterizes 
the Board's conclusion within the March 1984 decision.  As noted 
above, the Board explicitly acknowledged within the March 1984 
decision that PTSD had been diagnosed in September 1981 by a 
private examiner.  The citation of the September 1981 diagnosis 
within the decision clearly refutes the moving party's allegation 
that the private diagnosis was ignored by the Board.  The Board 
then went on in its decision to note the evidence against such a 
diagnosis, including the VA opinions of June 1981, July 1982, and 
May 1983.  Based on the totality of the record, the Board thus 
concluded that a current diagnosis of PTSD was not established.  
The Board finds this conclusion to be supported by the evidence 
of record, and does not find either that the correct facts, as 
they were known at the time, were not before the Board, or that 
the statutory and regulatory provisions extant at the time were 
incorrectly applied.  

In essence, the moving party takes issue with how the evidence 
was considered and weighed by the Board in 1984, which cannot 
serve as the basis of a valid CUE claim.  38 C.F.R. § 20.1403(d).  
Additionally, he has not demonstrated how, but for the alleged 
errors, the outcome would have been different.  See Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  Specifically, he has not 
addressed nor contested the fact that multiple competent medical 
examiners either personally examined the Veteran between 1981-83, 
or reviewed the record, and determined a diagnosis of PTSD was 
not warranted.  As a then-current diagnosis was not established 
within the totality of the record in 1984, any alleged error in 
considering the September 1981 private diagnosis of PTSD would 
still have had no effect on the ultimate outcome of the 1984 
denial.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the March 7, 1984, decision of the Board did not 
contain CUE.  Thus, the motion seeking revision or reversal of 
that decision is denied.  

b.  February 5, 2003, Board decision

The moving party next contends CUE exists in a February 5, 2003, 
Board decision which found no new and material evidence had been 
received to reopen his claim of service connection for PTSD.  
Specifically, in his September 2008 motion, the moving party 
alleges the February 2003 Board decision was erroneous for 
repeating the Board's 1984 conclusion that a current diagnosis of 
PTSD was not of record at the time of the March 1984 denial.  

The Board finds this allegation repetitious of the allegation 
also made by the moving party against the March 7, 1984, 
decision, and it must fail for the same reasons.  As noted above, 
the Board did not conclude in 1984 that a diagnosis of PTSD did 
not exist anywhere within the record; rather, the Board concluded 
that while PTSD had been diagnosed in September 1981, other 
evidence controverted this diagnosis, such that a diagnosis of 
PTSD was not established within the totality of the record.  

In essence, the moving party again takes issue with how the 
evidence was considered and weighed by the Board in 1984 and 
again in 2003, which cannot serve as the basis of a valid CUE 
claim.  38 C.F.R. § 20.1403(d).  Additionally, he has not 
demonstrated how, but for the alleged error, the outcome would 
have been different.  See Bustos v. West, 179 F.3d 1378.  The 
Board observes that in conjunction with his September 2000 
application to reopen his service connection claim for PTSD, the 
moving party was afforded a July 2001 VA psychiatric examination 
which resulted in the conclusion, issued by a VA psychiatrist, 
that the "criteria for posttraumatic stress disorder [are] not 
met."  Thus, evidence was of record which supported the Board's 
February 2003 conclusion that new and material evidence had not 
been received at that time.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the February 5, 2003, decision of the Board did 
not contain CUE.  Thus, the motion seeking revision or reversal 
of that decision is denied.  


ORDER

The motion to revise the Board's March 7, 1984, decision denying 
service connection for an acquired psychiatric disability, to 
include PTSD, on the basis of CUE, is denied.

The motion to revise the Board's February 5, 2003, decision 
finding no new and material evidence had been received to reopen 
a claim of service connection for PTSD, on the basis of CUE, is 
denied.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



